1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                                ***

6     TERRANCE WALKER,                                 Case No. 3:18-cv-00132-MMD-CBC
                                                                3:18-cv-00132-MMD-CLB

7                                   Plaintiff,                      ORDER
            v.
8
      INTELLI-HEART SERVICES, INC., et al.,
9
                                Defendants.
10

11   I.    SUMMARY

12         Pro Se Plaintiff Terrance Walker primarily alleges that Defendants Intelli-heart

13   Services, Inc. (“IHS”), Danny Weisburg, Vanessa Parsons, and Daniel Germain tortiously

14   interfered with his contract with non-party James Winters. (ECF No. 136.) Before the

15   Court are Defendants’ special motions to dismiss Plaintiff’s claims against them under

16   Nevada’s anti-SLAPP statute and, alternatively, Federal Rule of Civil Procedure 12(b)(6)

17   (ECF Nos. 159, 169),1 and two of Plaintiff’s motions for partial summary judgment (ECF

18   Nos. 158, 171).2 As further explained below, because the Court agrees with Defendants

19   that Plaintiff’s claims must be dismissed under Nevada’s anti-SLAPP statute, the Court

20   will grant those motions, decline to address Defendants’ 12(b)(6) arguments, and deny

21   Plaintiff’s motions for partial summary judgment as moot.

22   II.   BACKGROUND

23         Defendant IHS is a California corporation that provides outpatient, remote heart

24   monitoring services to hospitals and other medical institutions, so they can monitor their

25

26
           1Plaintiff
                    filed a response to both motions (ECF No. 197), and Defendants filed
27   replies (ECF Nos. 201, 202).
           2Defendants   filed responses (ECF Nos. 198, 200), and Plaintiff filed replies (ECF
28
     Nos. 203, 204).
1    patients’ hearts while those patients are, say, at home. (ECF No. 136 at 3-4.) “Defendant

2    Vanessa Parsons is the Chief Executive Officer of IHS, and Defendant Danny Weisberg

3    is the President of IHS.” (ECF No. 169 at 2.) Defendant Daniel Germain represented IHS

4    as its attorney as relevant to this case. (ECF No. 159 at 2.)

5           Plaintiff runs his own business based in Reno, Nevada. (ECF No. 136 at 3.) He

6    “provides a variety of professional services such as consulting, market research,

7    registering companies to qualify for federal contracts, finding relevant solicitations,

8    reviewing federal solicitations, preparing bids, compliance advising, advising on

9    procurement regulations, and contract dispute resolution for U.S. government

10   procurements.” (Id.)

11          IHS entered into a contract with non-party James Winters in which Winters would

12   act as a regional sales distributor for IHS. (ECF No. 169 at 2; see also ECF No. 169-1

13   (“Distributor Agreement”).) In pertinent part, the Distributor Agreement prohibited Winters

14   in entering into any contracts on IHS’s behalf:

15          Distributor’s Inability to Contract for IHS: In spite of anything contained
            in this Agreement to the contrary, Distributor shall not have the right to make
16          any contracts or commitments for or on behalf of IHS without first obtaining
            the express written consent of IHS.
17

18   (ECF No. 169-1 at 8 (the “No Contracting Clause”); see also ECF No. 136 at 36 (same).)

19   The Distributor Agreement further gave IHS the right to terminate the Distributor

20   Agreement for cause, on 30 days’ notice, if Winters violated certain terms of the

21   agreement including the No Contracting Clause. (ECF No. 169-1 at 9.)

22          Despite the No Contracting Clause, Winters entered into a second contract with

23   Plaintiff where Plaintiff basically agreed to help Winters win government contracts for IHS

24   if Winters paid him 50% of the commission Winters made on any contracts Winters won

25   with Plaintiff’s help. (ECF No. 136 at 8; see also id. at 25-28.) According to Plaintiff,

26   Plaintiff helped Winters win “about a dozen” contracts for remote heart-monitoring

27   services for IHS from U.S. Department of Veterans Affairs (“VA”) hospitals. (Id. at 8.)

28   Plaintiff defines the VA as a “federal Cabinet-level agency that provides near-

                                                  2
1    comprehensive healthcare services to eligible military veterans at VA medical centers and

2    outpatient clinics located throughout the country.” (Id. at 4.)

3           Plaintiff alleges that IHS was paying Winters the commissions he earned from

4    contracts with VA hospitals too slowly. (Id. at 8.) Plaintiff complained to Winters about

5    these allegedly late payments, and Plaintiff was under the impression that Winters was,

6    in turn, complaining to IHS. (Id.) In the fall of 2017, Plaintiff complained to Defendant

7    Parsons by email that the payments to Winters—and therefore to him—were too slow.

8    (Id. at 9.) In December 2017 and January 2018, Plaintiff says he threatened all

9    Defendants by email with legal action if they did not pay Winters more quickly. (Id.)

10          Around this time, Plaintiff also began contacting employees at the VA, alleging that

11   IHS was violating federal regulations by not paying Winters quickly enough. (Id. at 9-10.)

12   This prompted IHS to terminate its agreement with Winters on February 8, 2018. (ECF

13   No. 169 at 3.) In the termination letter sent to Winters by Defendant Parsons on behalf of

14   IHS, she wrote in part:

15          Most egregiously, without the knowledge or consent of IHS, you engaged a
            subcontractor to work on your accounts in direct violation of the terms of the
16          Distributor Agreement. In that regard, recently, an individual named
            [Plaintiff] Terrance Walker, contacted both IHS and then various Veteran
17          Administration officials claiming that he is a “2nd subcontractor under
            James Winter (a 1st tiered small business subcontractor)” and demanding
18          payment for his purported services under the Distributor Agreement. When
            [Defendant] Mr. Weisberg confronted you about this breach, you admitted
19          that you had employed Mr. Walker as a subcontractor.

20          IHS hereby demands that you (and your agents—including Mr. Walker)
            immediately discontinue all communications with IHS customers or
21          prospective customers. . . .

22   (ECF No. 169-2 at 2.)

23          Around the time IHS terminated Winters’s Distributor Agreement, and for some

24   time thereafter, Plaintiff sent emails to the VA employees assigned to the contracts he

25   expected to be paid on, alleging that IHS’s slow payments to Winters violated federal

26   regulations. (ECF No. 136 at 10-13.) Plaintiff also filed related formal protests with the

27   U.S. Government Accountability Office (“GAO”). (Id. at 16; see also ECF Nos. 169 at 4;

28   ECF Nos. 169-3, 169-4 (formal protests).) Defendants Parsons, Weisburg, and Germain

                                                   3
1    sent emails to the various VA employees and GAO officials who investigated Plaintiff’s

2    allegations to the effect that: (1) Plaintiff never worked for, or represented, IHS in any

3    capacity; (2) nobody at IHS had heard of Plaintiff until he began complaining about IHS’s

4    slow payments; and (3) IHS terminated its contract with Winters once IHS learned Winters

5    had subcontracted with Plaintiff. (ECF Nos. 159 at 3-4, 169 at 3-7.)

6           These communications, and IHS’s termination of its contract with Winters, form the

7    basis of Plaintiff’s primary claim for tortious interference in his operative Second Amended

8    Complaint (“SAC”). (ECF No. 136 at 16; see also id. at 16-19.) Plaintiff’s theory appears

9    to be that Defendants interfered with Plaintiff’s contract with Winters by terminating the

10   Distributor Agreement once Defendants learned Winters had entered into the

11   impermissible side contract with Plaintiff. Plaintiff includes other claims, also for tortious

12   interference, but against Defendants Weisburg, Parsons, and Germain in their personal

13   capacities. (Id. at 19-21.) Plaintiff also includes a claim for unjust enrichment against

14   Defendants IHS and Parsons. (Id. at 21.)

15   III.   LEGAL STANDARD

16          The Nevada anti-SLAPP statute (“the Statute”) permits defendants to gain early

17   dismissal of civil claims through a special motion to dismiss. See NRS § 41.660. A party3

18   engaging in communication, as defined by the Statute, “is immun[ized] from any civil

19   action for claims based upon the communication.” NRS § 41.650. Anti-SLAPP statutes

20   are available to litigants in federal court. Compare U.S. ex rel. Newsham v. Lockheed

21   Missiles & Space Co., Inc., 190 F.3d 963, 972-73 (9th Cir. 1999) (noting, as a matter of

22   first impression, that California’s anti-SLAPP statute may be applied in federal diversity

23   suits as the statute would not result in a direct collision with the Federal Rules, despite

24   commonality of purpose in weeding out unmeritorious claims) with Hilton v. Hallmark

25   Cards, 599 F.3d 894, 901 (9th Cir. 2010) (stating “a federal court can only entertain anti-

26
            3The   Statute specifically states “a person.” See NRS § 41.650. However, a
27   business entity may likewise file a special motion under the Statute. See Bear Omnimedia
     LLC v. Mania Media LLC, Case No. 2:17-cv-01478-MMD-CWH, 2018 WL 2323463, at *2
28   n.5 (D. Nev. May 22, 2018), appeal dismissed, Case No. 18-16079, 2018 WL 6575177
     (9th Cir. Oct. 12, 2018).
                                                  4
1    SLAPP special motions . . . in connection with state law claims”). But here there is no

2    doubt the Court can entertain Defendants’ anti-SLAPP motions because Plaintiff only

3    asserts state law claims. (ECF No. 136.)

4           “A strategic lawsuit against public participation, SLAPP for short, is a meritless

5    lawsuit that a plaintiff initiates to chill a defendant’s freedom of speech and right to petition

6    under the First Amendment.” Pope v. Fellhauer, 437 P.3d 171 (Table), 2019 WL 1313365,

7    at *2 (Nev. 2019). “The purpose of a special motion to dismiss a SLAPP lawsuit . . . is to

8    filter out unmeritorious claims in an effort to protect citizens from costly retaliatory lawsuits

9    arising from their right to free speech under both the Nevada and Federal Constitutions.”

10   Haack v. City of Carson City, Case No. 3:11-cv-00353-RAM, 2012 WL 3638767, at *3 (D.

11   Nev. Aug. 22, 2012) (internal quotation marks and citation omitted). Though called

12   “motion[s] to dismiss,” federal courts treat anti-SLAPP motions as a species of motion for

13   summary judgment. See, e.g., id., at *3-*5; Las Vegas Sands Corp. v. First Cagayan

14   Leisure & Resort Corp., Case No. 2:14-cv-424-JCM-NJK, 2016 WL 4134523, at *3 (D.

15   Nev. Aug. 2, 2016).

16          Evaluating a Nevada anti-SLAPP motion is a two-step process. The moving party

17   bears the burden on the first step, and the non-moving party bears the burden on the

18   second. See Pope, 2019 WL 1313365, at *2. The Statute provides:

19          [T]he court shall: (a) [d]etermine whether the moving party has established,
            by preponderance of the evidence, that the claim is based upon a good faith
20          communication in furtherance of the right to petition or the right to free
            speech in direct connection with an issue of public concern; (b) [i]f the court
21          determines that the moving party has met the burden pursuant to paragraph
            (a), determine whether the plaintiff has demonstrated with prima facie
22          evidence a probability of prevailing on the claim[] . . .

23   NRS § 41.660(3)(a), (b) (emphasis added). As noted above, the Court is required to

24   consider evidence in making a determination under these paragraphs. See NRS §

25   41.660(3)(d). A moving party may carry its burden by establishing that its communication

26   falls within one of four specific categories of protected speech. See NRS § 41.637. Among

27   the four categories, and as relevant here, is a “[c]ommunication that is aimed at procuring

28

                                                    5
1    any governmental or electoral action, result or outcome[,] . . . which is truthful or is made

2    without knowledge of its falsehood.” NRS § 41.637(1).

3    IV.    DISCUSSION

4           The Court will analyze Defendants’ special motions to dismiss together because

5    Defendants’ anti-SLAPP arguments significantly overlap. In addition, for purposes of this

6    analysis, Defendant Germain is similarly situated to the other Defendants who filed their

7    own motion to dismiss. The Court first addresses whether Defendants have satisfied their

8    initial burden to show that Plaintiff’s Complaint is based entirely on Defendants’ good faith

9    communications in furtherance of their right to petition or free speech in connection with

10   an issue of public concern (the “protected activity” prong), and then addresses Plaintiff’s

11   probability of prevailing on his tortious interference and unjust enrichment claims. See

12   Century Sur. Co. v. Prince, 265 F. Supp. 3d 1182, 1188-96 (D. Nev. 2017), aff’d, 782 F.

13   App’x 553 (9th Cir. 2019) (taking the same two-step approach to the analysis).

14          A.      Protected Activity

15          All Defendants argue that their communications with the VA in response to

16   Plaintiff’s allegations that IHS was violating federal regulations qualify as a protected

17   activity under the Statute because they were aimed at procuring a governmental result or

18   outcome. (ECF Nos. 159 at 7, 169 at 9-10.) They also argue the statements they made

19   were either true or made without knowledge of their falsity (ECF Nos. 159 at 7, 169 at 10-

20   12), and in the public interest because they were made in connection with a matter of

21   reasonable concern to a government agency (ECF Nos. 159 at 7, 169 at 12-14). Plaintiff

22   counters that Defendants were not engaged in protected activity, but does not clearly

23   explain why. (ECF No. 197.)4 The Court agrees with Defendants.

24          Defendants have met their initial burden under the Statute to show they were

25   engaged in protected activity when they corresponded with various VA employees and

26   officials regarding Plaintiff’s allegations against them. See NRS § 41.660(3)(a). First, even

27
28          4Plaintiff’s
                       43 page response violates the 24 page limit that applies to responses
     to motions to dismiss. See LR 7-3(b).
                                               6
1    Plaintiff alleges that the VA is a cabinet-level government agency. (ECF No. 136 at 4.)

2    Second, Plaintiff also alleges that Defendants’ communications were intended to

3    convince the VA to continue paying IHS under its contracts with the VA despite Plaintiff’s

4    allegations of IHS’ noncompliance with federal regulations. (Id. at 14-15.) Thus,

5    Defendants easily clear their burden to show by a preponderance of the evidence that

6    they were engaged in protected activity by merely pointing at Plaintiff’s own allegations.

7    (ECF Nos. 159 at 7, 169 at 9-10.) These allegations sufficiently establish that Defendants’

8    communications relevant to this case were aimed at procuring a governmental outcome

9    within the meaning of NRS § 41.637(1).

10          Moreover, the Court finds that Defendants’ communications were at least made

11   without knowledge they contained any false statements. Plaintiff primarily attacks

12   Defendants’ statements to the effect that Plaintiff was not a subcontractor of IHS in his

13   SAC. (ECF No. 136 at 11-13; see also ECF No. 197 at 8, 19, 33-35.) But the evidence

14   before the Court shows that statements to this effect were true. Plaintiff is not IHS’s

15   subcontractor. There is no dispute that Plaintiff never entered into a contract with IHS.

16   Instead, Plaintiff merely alleges that he entered into a contract with Winters (ECF No. 136

17   at 8), but Winters’s contract with IHS forbade Winters from entering into any contracts on

18   IHS’s behalf absent IHS’s written consent (ECF No. 169-1 at 8). Plaintiff has proffered no

19   evidence of such written consent. Thus, there is no contractual evidence supporting

20   Plaintiff’s view that he was IHS’s subcontractor. That means that Defendants’ statements

21   to this effect were either true, or there is at least no evidence that Defendants made any

22   false statements. See Century Sur. Co. v. Prince, 782 F. App’x 553, 556 (9th Cir. 2019)

23   (affirming the district court’s granting of a special motion to dismiss and finding that the

24   defendants met their initial burden to show they made statements without knowledge of

25   their falsehood where the plaintiff had “not provided any evidence that the

26   communications were untruthful or made with knowledge of falsehood.”).

27          Finally, the Court also agrees with Defendants that their communications were

28   made in connection with an issue of public concern—whether IHS was violating federal

                                                  7
1    regulations while receiving payment on government contracts with the VA. (ECF No. 169

2    at 12-14.) Plaintiff does not really dispute that Defendants have satisfied this portion of

3    the protected activity prong either. (ECF No. 197 at 42 (“Holding on to federal

4    subcontractor payments, and lying about it to the government, as [Plaintiff has alleged of

5    Defendants, can constitute criminal and tortious conduct.”).) In sum, the Court finds

6    Defendants have met their initial burden to show they engaged in protected activity when

7    they communicated with VA employees and officials regarding Plaintiff’s allegations of

8    misconduct. The Court therefore moves on to the second prong of the analysis—Plaintiff’s

9    probability of prevailing on his claims. See Century Sur. Co., 265 F. Supp. 3d at 1188-96

10   (taking this two-step approach).

11          B.     Plaintiff’s Probability of Prevailing on His Claims

12          Plaintiff is very unlikely to prevail on his claims because his contract with Winters

13   is invalid, and he has no contractual or equitable relationship with IHS. The Court first

14   addresses Plaintiff’s tortious interference claim, and then his unjust enrichment claim.5

15                 1.     Tortious Interference

16          Plaintiff must establish the following elements to state a claim for tortious

17   interference with contractual relations: “(1) a valid and existing contract; (2) the

18   defendant’s knowledge of the contract; (3) intentional acts intended or designed to disrupt

19   the contractual relationship; (4) actual disruption of the contract; and (5) damages.” Silver

20   State Broad., LLC v. Beasley FM Acquisition Corp., Case No. 2:11-cv-01789-MMD, 2012

21   WL 4049481, at *6 (D. Nev. Sept. 12, 2012) (citing Consolidated Generator–Nevada, Inc.

22   v. Cummins Engine Co., Inc., 971 P.2d 1251, 1255 (Nev. 1998)).

23          But Plaintiff is unlikely to succeed on this claim because he cannot show he

24   entered into a valid contract with Winters. The No Contracting Clause of the Distributor

25   Agreement forbade Winters from entering into a contract that would make any

26   commitments on IHS’s behalf without IHS’s written consent. (ECF No. 169-1 at 8.)

27
            5The  Court does not differentiate between Plaintiff’s tortious interference claims
28   against various individual Defendants because they all share the common flaw discussed
     infra.
                                                 8
1    Winters’s agreement to pay Plaintiff half of his commission is such a commitment, and

2    again, Plaintiff has proffered no evidence that IHS consented to Winters’s agreement with

3    Plaintiff. Winters’s agreement with Plaintiff is therefore invalid, as Winters had no authority

4    to enter into it. As Defendants argue (ECF No. 169 at 14-15), Winters’s decision to enter

5    into an agreement with Plaintiff when he had no authority to was likely “fraudulent,

6    because circumstances known to both parties make the contract or agreement absolutely

7    void.” Edwards v. Carson Water Co., 34 P. 381, 386 (Nev. 1893). Plaintiff has no claim

8    against IHS. See id. (“It is a cardinal principle in the law of agency that the powers of the

9    agent are to be exercised for the benefit of the principal, and not for the agent or third

10   parties, and a person dealing with one whom they know to be an agent, and to be

11   exercising his authority for his own benefit, acquires no rights against the principal in the

12   transaction.”). Plaintiff’s claim for tortious interference against Defendants will thus likely

13   fail.

14                 2.      Unjust Enrichment

15           So too will Plaintiff’s claim for unjust enrichment. “The phrase ‘unjust enrichment’

16   is used in law to characterize the result or effect of a failure to make restitution of, or for,

17   property or benefits received under such circumstances as to give rise to a legal or

18   equitable obligation to account therefor.” Risinger v. SOC LLC, 936 F. Supp. 2d 1235,

19   1244 (D. Nev. 2013) (citation and internal quotation marks omitted). “Unjust enrichment

20   exists when the plaintiff confers a benefit on the defendant, the defendant appreciates

21   such benefit, and there is ‘acceptance and retention by the defendant of such benefit

22   under circumstances such that it would be inequitable for him to retain the benefit without

23   payment of the value thereof.’” Certified Fire Prot. Inc. v. Precision Constr., 283 P.3d 250,

24   257 (Nev. 2012) (citation omitted).

25           But Plaintiff not only had no contract with IHS, the evidence before the Court

26   suggests that IHS did not even know about Plaintiff and his arrangement with Winters

27   until Plaintiff began complaining about slow payments—prompting IHS to quickly move

28   to terminate Winters. (See, e.g., ECF Nos. 160, 169-2.) Thus, Defendants did not, and

                                                    9
1    could not have, appreciated any benefit that Plaintiff conferred on them. See Certified Fire

2    Prot. Inc., 283 P.3d at 257 (explaining this is an element of an unjust enrichment claim).

3    Moreover, IHS has no equitable obligation to Plaintiff under a contract it was not a party

4    to, was unaware of, and purported to impose obligations upon IHS. Plaintiff’s unjust

5    enrichment claim is therefore also unlikely to succeed.

6           In sum, Plaintiff’s SLAPP complaint is barred by the Statute. Both special motions

7    to dismiss satisfy the two-prong statutory test because Plaintiff’s SAC is based on

8    Defendants’ protected communications aimed at procuring a governmental outcome—

9    preventing the VA from cancelling Defendant IHS’s VA contracts, or otherwise penalizing

10   IHS in the face of Plaintiff’s allegations of IHS’s improper non-payment. Further, Plaintiff

11   is unlikely to prevail on his tortious interference and unjust enrichment claims.6 The Court

12   will therefore grant both special motions to dismiss, and dismiss this case in its entirety.

13   The dismissal is with prejudice because it “operates as an adjudication upon the merits,”

14   NRS § 41.660(5), and any amendment would be futile (see, e.g., Carvalho v. Equifax Info.

15   Servs., LLC, 629 F.3d 876, 893 (9th Cir. 2010) (affirming district court’s denial of a motion

16   for leave to amend because amendment would be futile, noting that futility is a proper

17   basis for denying leave to amend)).7 The Court will thus also deny Plaintiff’s motions for

18   partial summary judgment (ECF Nos. 158, 171) as moot.

19   V.     CONCLUSION

20          The Court notes that the parties made several arguments and cited to several

21   cases not discussed above. The Court has reviewed these arguments and cases and

22   determines that they do not warrant discussion as they do not affect the outcome of the

23   motions before the Court.

24   ///

25

26          6Especiallyconsidering Plaintiff bears the burden at this second step of the
     analysis. See Pope, 2019 WL 1313365, at *2.
27
            7Defendants seek an award of their attorneys’ fees and costs, but their request is
28   premature, and denied without prejudice for noncompliance with LR 54-14. (ECF No. 169
     at 24.)
                                                10
1          It is therefore ordered that Defendant Daniel Germain’s special motion to dismiss

2    (ECF No. 159) is granted.

3          It is further ordered that Defendants Intelli-heart Services Inc., Vannessa Parsons,

4    and Danny Weisburg’s special motion to dismiss (ECF No. 169) is granted.

5          It is further ordered that Plaintiff’s first motion for partial summary judgment (ECF

6    No. 158) is denied as moot.

7          It is further ordered that Plaintiff’s second motion for partial summary judgment

8    (ECF No. 171) is denied as moot.

9          It is further ordered that this case is dismissed with prejudice.

10         The Clerk of Court is directed to enter judgment accordingly, in Defendants’ favor,

11   and close this case.

12         DATED THIS 4th day of March 2020.

13

14
                                               MIRANDA M. DU
15                                             CHIEF UNITED STATES DISTRICT JUDGE

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                 11
